Citation Nr: 9924373	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  99-16 192	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees directly by the 
Department of Veterans Affairs from past-due benefits.  


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to November 
1970.  

This matter relating to attorney fees arises out of the 
proceedings in the appeal to the United States Court of 
Appeals for Veterans Claims (Court) in which the Court 
entered an order that granted a Joint Motion for Remand and 
to Stay Further Proceedings and vacated that portion of a 
February 28, 1994, decision of the Board of Veterans' Appeals 
(Board) that had denied an application to reopen a claim of 
entitlement to service connection for a nervous disorder, and 
a claim of entitlement to a permanent and total disability 
rating for pension purposes.  In an Order dated in January 
1995, the Court remanded the matter to the Board for further 
proceedings.  

In response to the Court's Order, the Board in March 1995 
remanded the case to the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky, for additional 
development.  Following the requested development, the RO, in 
a rating decision dated in May 1999, denied service 
connection for psychiatric disability.  However, in a 
deferred rating decision dated in July 1999, the RO 
determined that that claim required further development, and 
it remains pending.  The RO also granted nonservice-connected 
pension benefits, effective from September 21, 1989, the date 
of receipt of the veteran's original claim for a permanent 
and total disability rating for pension purposes.  The 
veteran and his attorney were initially informed of this 
determination by a supplemental statement of the case that 
was furnished to them in May 1999.  They were also given 
formal notification of the May 1999 rating decision in a 
letter dated later the same month that contained a 
calculation of the rate of pension benefit from October 1, 
1989.  In June 1999, however, the RO requested additional 
earnings information from the veteran in order to recalculate 
his pension award.  The veteran submitted this information 
later the same month.  

The Board notes that in April 1995, the attorney was paid 
$2,785.29 in fees under the Equal Access to Justice Act 
(EAJA), 28 U.S.C. § 2412(d) (1994).  

The matter is now before the Board for disposition.  



FINDINGS OF FACT

1.  On February 28, 1994, the Board entered its final 
decision denying the veteran's claim of entitlement to a 
permanent and total disability rating for pension purposes.  

2.  The Notice of Disagreement with respect to the foregoing 
issue was filed on or after November 18, 1988.  

3.  Past-due benefits are payable to the veteran as a result 
of a grant of nonservice-connected pension benefits.  

4.  The veteran retained an attorney for representational 
purposes within a year of the Board's February 28, 1994, 
decision, and the attorney rendered services with respect to 
the claim of entitlement to a permanent and total disability 
rating for pension purposes.  

5.  The fee agreement at issue is in writing, is signed by 
the veteran and his attorney, and is specific as to the terms 
and percentage of past-due benefits to be paid.  

6.  An EAJA award in the total amount of $2,785.29 was made 
in April 1995 for work done pursuant to the appeal of the 
above-mentioned issue denied by the Board in February 1994.  



CONCLUSIONS OF LAW

1.  The criteria for a valid fee agreement between the 
attorney and the veteran as to representation before the 
Board and VA have been met.  38 U.S.C.A. § 5904(c)(1) (West 
1991 & Supp. 1999); 38 C.F.R. § 20.609(c) (1998).  

2.  The fee specified in the fee agreement as being payable 
by VA directly to the attorney and amounting to 20 percent of 
past-due benefits awarded to the veteran is presumed 
reasonable and may be paid from past-due benefits.  38 
U.S.C.A. § 5904(c),(d) (West 1991 & Supp. 1999); 38 C.F.R. § 
20.609(f),(h) (1998).  

3.  Subject to the provisions of 38 U.S.C.A. § 1505 (West 
1991), the past-due benefits upon which the attorney's fee 
shall be paid by VA are the total amount of recurring 
monetary benefits which accrued between September 21, 1989, 
the effective date established by the RO for the grant of 
nonservice-connected pension benefits, and May 6, 1999, the 
date of the rating decision granting the claim for 
nonservice-connected pension benefits.  38 C.F.R. § 
20.609(h)(3) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

By a rating decision dated in February 1990, the veteran's 
claim of entitlement to a permanent and total disability 
rating for pension purposes was denied.  The notice of 
disagreement with respect to the foregoing issue was received 
in April 1990.  On February 28, 1994, the Board entered a 
decision affirming the denial of this claim.  

The record further shows that within a year of the Board's 
February 1994 decision, the veteran retained an attorney for 
representational purposes by executing a "Fee Agreement" on 
June 7, 1994.  The attorney signed this agreement, which 
contained the VA claim number, on the same date.  The 
agreement was for services rendered before VA.  In June 1994, 
the attorney filed the foregoing fee agreement with the 
Board, and the Board furnished the cognizant RO with a copy 
of the fee agreement within 30 days of its execution.  The 
fee agreement called for a contingent fee of 20 percent of 
the total amount of past-due benefits awarded by VA with 
respect to the veteran's claim.  The record indicates that 
the attorney rendered services with respect to the claim for 
a permanent and total disability rating for pension purposes.  

In January 1995, the Court vacated that portion of the 
February 1994 Board decision that had denied a claim of 
entitlement to a permanent and total disability rating for 
pension purposes and remanded the matter to the Board for 
further proceedings.  An EAJA award in the total amount of 
$2,785.29 was made in April 1995 for work done pursuant to 
the appeal of the above-mentioned issue denied by the Board 
in February 1994.  By a rating decision dated in May 1999, 
nonservice-connected pension benefits were granted, effective 
from September 21, 1989, the date of receipt of the veteran's 
original claim for these benefits.  

Analysis

Neither the veteran nor the attorney in this case has 
presented any argument on the question of the payment 
attorney fees.  

In order to reach a favorable determination on the fee 
agreement, it first must be determined that the agreement is 
valid.  The law provides that attorneys and agents may charge 
claimants or appellants for their services before VA, 
including the Board, only if all of the following conditions 
have been met:  (1) A final decision has been promulgated by 
the Board with respect to the issue or issues involved; (2) 
the notice of disagreement that preceded the Board decision 
with respect to the issue or issues involved was received by 
the RO on or after November 18, 1988; and (3) the attorney or 
agent was retained not later than a year following the date 
that the decision by the Board with respect to the issue or 
issues was promulgated.  38 U.S.C.A. § 5904(c); 38 C.F.R. § 
20.609(a),(c).  

The Board in this case concludes that the criteria for a 
valid attorney fee agreement were met with respect to the 
ultimately successful claim for nonservice-connected pension 
benefits.  38 U.S.C.A. § 5904(c); 38 C.F.R. § 20.609(c).  A 
Board decision addressing the issue of entitlement to a 
permanent and total disability rating for pension purposes 
was promulgated in February 1994.  The notice of disagreement 
preceding the Board's decision with respect to the eventually 
granted issue was received by the RO after November 18, 1988.  
Finally, the record shows that the attorney was retained by 
the veteran and entered into a fee agreement with the veteran 
in June 1994, within a year following final completion of 
Board action in February 1994.  38 C.F.R. § 20.609(c)(3).  

The Board notes that the provisions of 38 C.F.R. § 20.609(g) 
require that an attorney fee agreement be signed by both the 
veteran and his attorney and reflect the VA claims file 
number.  In addition, a copy of the fee agreement must be 
filed with the Board within 30 days of its execution.  The 
record shows that a copy of the signed fee agreement was 
forwarded to the Board by the attorney in June 1994 and was 
received later the same month, thus complying with the 
controlling regulation.  

Under 38 C.F.R. § 20.609(h)(4), the cognizant regional office 
must be notified of the existence of the fee agreement 
providing for direct payment of attorney fees out of past-due 
benefits within 30 days of its execution and be provided with 
a copy of the agreement.  The record shows that the Board 
forwarded a copy of the fee agreement to the RO by a 
memorandum dated June 27, 1994, and that the memorandum and 
fee agreement were received at the RO on June 30, 1994.  The 
Board therefore finds that the 30-day time limit contained in 
38 C.F.R. § 20.609(h)(4) was also met.  

The Board must now determine whether the attorney's fee may 
be paid directly by VA from past-due benefits that were 
awarded the veteran.  An attorney is entitled to payment 
directly by VA if:  (1) the attorney and the veteran have 
entered into a fee agreement; (2) the fee agreement provides 
for payment of a fee to the attorney directly by the 
Secretary of Veterans Affairs; (3) the amount of the fee is 
contingent on whether the matter is resolved in a manner 
favorable to the veteran; (4) the total fee payable to the 
attorney does not exceed 20 percent of the total amount of 
any past-due benefits awarded; and (5) all or part of the 
relief sought is granted.  38 U.S.C.A. § 5904(d).  A review 
of the fee agreement at issue in this case shows that the 
first four requirements of the controlling statute were met 
with respect to that agreement.  The final requirement was 
met by the rating decision of May 6, 1999, that granted the 
veteran's claim of entitlement to a permanent and total 
rating for pension purposes.  This grant eventuated from an 
appeal of the denial of the claimed benefit by the RO.  Thus, 
all of the statutory criteria for payment of attorney fees 
directly by VA out of past-due benefits have been met.  Id.  

Likewise, the requirements of the corresponding regulation 
have been met because the total fee (excluding expenses) does 
not exceed 20 percent of the total amount of past-due 
benefits awarded, the amount of the fee is contingent on 
whether the claim is resolved in a manner favorable to the 
veteran, and the award of past-due benefits results in a cash 
payment to the veteran from which the fee may be deducted.  
38 C.F.R. § 20.609(h)(1).  The record demonstrates that the 
attorney represented the veteran during the phase of the 
claim following the remand from the Court in January 1995 and 
the remand from the Board in March 1995.  Although the RO, 
not the Board, granted the veteran's claim for nonservice-
connected pension benefits, the Board notes that in 
readjudicating a claim on remand, the RO "is acting as an 
arm of the Board."  Hamilton v. Brown, 39 F.3d 1574, 1585 
(Fed. Cir. 1994).  For purposes of attorney fee agreements 
under the rules of practice, the Board is of the opinion that 
the grant of nonservice-connected pension benefits by the 
rating decision of May 6, 1999, essentially constituted a 
benefit "granted on appeal," as contemplated in 38 C.F.R. § 
20.609(h)(3).  

Under the law, the Board may order a reduction in the fee 
called for in the agreement if the Board finds that the fee 
is "excessive or unreasonable."  Matter of Fee Agreement of 
Smith, 4 Vet. App. 487, 492 (1993), vacated in part on other 
grounds sub nom. In re Wick, 40 F.3d 367 (Fed. Cir. 1994); 
Matter of Vernon, 8 Vet. App. 457, 459 (1996).  The Board 
notes that under 38 C.F.R. § 20.609(f), fees that total no 
more than 20 percent of any past-due benefits awarded will be 
presumed to be reasonable.  The Board concludes that the fee 
agreed to in this case is neither excessive nor unreasonable 
and is presumed to be reasonable.  Matter of Fee Agreement of 
Smith, 4 Vet. App. at 492.  

After a careful consideration of the record, the Board 
concludes that the evidence warrants a finding of eligibility 
for payment of fees by VA directly to the attorney for 
services rendered in this matter.  As mentioned above, the RO 
has established the effective date for the grant of 
nonservice-connected pension benefits as September 21, 1989.  
Payment of monetary benefits based, as here, on an original 
award of nonservice-connected pension benefits may not be 
made for any period prior to the first day of the calendar 
month following the month in which the award became 
effective.  38 U.S.C.A. § 5111(a) (West 1991); 38 C.F.R. 
§ 3.31 (1998).  Hence, the actual payment of monetary 
benefits was effective from October 1, 1989, as the veteran 
and his attorney were advised by correspondence from the RO 
dated in May 1999.  

Thus, the inclusive dates for payment of attorney fees from 
past-due benefits are October 1, 1989, see 38 U.S.C.A. § 
5111(a), to May 6, 1999, the date of the rating decision 
granting the claim for nonservice-connected pension benefits.  
38 C.F.R. § 20.609(h)(3).  

Although the fee agreement in this case is silent concerning 
fees for work performed by the attorney on behalf of the 
veteran in any other forum, the record indicates that the 
attorney was awarded and was paid an EAJA fee of $2,785.29 
for his work on behalf of the veteran before the Court.  

Under EAJA, certain prevailing parties in litigation against 
the United States government may recover attorney fees unless 
the government's position in the litigation was substantially 
justified.  See 28 U.S.C. § 2412(d)(1)(A).  Congress has made 
EAJA applicable to VA adjudicative actions by including the 
United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims) within the 
definition of "court" in 28 U.S.C. § 2412(d)(2)(F); Pub. L. 
No. 102-575, § 506(a) (Oct. 29, 1992).  

At the Board's request, the VA General Counsel addressed the 
question whether an attorney representing a successful 
claimant before VA could collect attorney fees under EAJA and 
from past-due benefits under 38 U.S.C.A. § 5904(d), without 
refunding the amount of the smaller fee.  See VAOPGCPREC 12-
97, 62 Fed. Reg. 37,952, 37,953 (1997).  The General 
Counsel's opinion, which is binding on the Board, held that:  

The claimant's attorney is permitted to 
seek recovery of attorney fees under both 
38 U.S.C. § 5904 and 28 U.S.C. § 2412.  
Section 506(c) of the Federal Courts 
Administration Act of 1992 expressly 
provides that, where the claimant's 
attorney receives fees for the same work 
under both 38 U.S.C. § 5904(d) and 28 
U.S.C. § 2412, the claimant's attorney 
must refund to the claimant the amount of 
the smaller fee.  The attorney may keep 
the larger of the fees recovered, but 
must return the amount of the smaller fee 
to the claimant.  

As it appears that the EAJA fee will be the smaller of the 
two fees that the attorney will receive, the Board has full 
confidence that after the attorney receives his fee from the 
past-due benefits withheld by the RO, he will return the 
amount of the EAJA fee to the veteran.  


ORDER

Eligibility for payment of fees by VA directly to the 
attorney for services rendered before VA is established.  The 
attorney should be paid 20 percent of the past-due benefits 
awarded the veteran by reason of a grant of nonservice-
connected pension benefits for the period from September 21, 
1989, to May 6, 1999.  



		
	DEREK R. BROWN
Member, Board of Veterans' Appeals

 


